               Case 1:19-cr-00375-SJ Document 3 Filed 08/20/19 Page 1 of 1 PageID #: 4
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of New
                                                         District       York
                                                                   of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.    19-cr-375
                       Christiaan Trunz                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Christiaan Trunz                                                                                             .


Date:          8/20/2019                                                                   s/ Katya Jestin
                                                                                         Attorney’s signature


                                                                                       Katya Jestin (KJ6047)
                                                                                     Printed name and bar number
                                                                                       Jenner & Block LLP
                                                                                   919 Third Avenue, 39th Floor
                                                                                       New York, NY 10022

                                                                                               Address

                                                                                        kjestin@jenner.com
                                                                                            E-mail address

                                                                                          (212) 891-1685
                                                                                          Telephone number

                                                                                          (212) 909-0818
                                                                                              FAX number
